Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant's response to the previous Office action, dated June 6, 2022, has been received. By way of this response, Applicant has amended claims 1-3, 5, 11-12, 16-17, and 38, cancelled claims 26-28, 41, 43 and 51-52, and introduced new claims 53-59.
Claims 1-3, 5, 11-12, 16-18, 22-24, 38, and 53-59 are currently pending in the application. Claims 23-24 remain withdrawn from consideration.
Claims 1-3, 5, 11-12, 16-18, 22, 38, and 53-59 are therefore under examination before the Office.
The rejections of record can be found in the previous Office action, dated January 13, 2022.

Claim Rejections - 35 USC § 112
Claims 1-3, 5, 11-12, 16-18, 22, and 38 were previously rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. 
Applicant's amendments to the claims have addressed this issue, and this rejection is hereby withdrawn.

Claims 5 and 11 were previously rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-ATA), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Applicant's amendments to the claims have addressed this issue, and this rejection is hereby withdrawn.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-3, 5, 11-12, 16-18, and 22 were previously rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Ali (WO2013106852A1, cited in IDS), as evidenced by Lungu (Int J Mol Sci. 2016 Apr 13;17(4):55).
Applicant's amendments to the claims have addressed this issue, and this rejection is hereby withdrawn.
Claims 1-2, 5, 11-12, 16-18, 22, and 38 were previously rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Kim (US20150072009A1), as evidenced by Lungu (Int J Mol Sci. 2016 Apr 13;17(4):55).
Applicant's amendments to the claims have addressed this issue, and this rejection is hereby withdrawn.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-3, 5, 11-12, 16-18, 22, 53, and 55-59 are rejected under 35 U.S.C. 103 as being unpatentable over Ali (WO2013106852A1, cited in IDS), as evidenced by Lungu (Int J Mol Sci. 2016 Apr 13;17(4):55). This is a new grounds of rejection necessitated by Applicant’s amendments to the claims.
Ali teaches a device comprising a porous polymeric structure composition and a tumor antigen for the purpose of stimulating dendritic cells for cancer vaccination (e.g., page 1, lines 19-26). Ali further teaches that said device may comprise polyethylenimine (PEI) (e.g., page 2, lines 1-7). Ali also teaches that the device may include a scaffold composition (e.g. Table 1 on page 5).
Ali also teaches that the above device may possess compartments (i.e., zones) with specific properties (see, e.g., page 59).
Ali teaches that each compartment of the device can have bioactive substances including GM-CSF (see page 61), many of which have the functions of being a chemoattractant, cytotoxicity-inducing, or immune cell recruitment agents as recited in instant claim 16.
Ali further teaches that cancer antigens may be covalently or electrostatically attached to the device (e.g., page 11, lines 10-23).
As evidenced by Lungu, PEI may be synthesized in two forms: branched and linear (e.g., page 2, second paragraph). Since all versions of PEI are either branched or linear, Ali inherently anticipates this limitation of claim 5.
Ali further teaches that said device may comprise a disc scape of 8 millimeters in diameter and 1 millimeter in thickness, which would provide a volume of about 50 cubic millimeters (e.g., page 51, lines 11-17).
Ali further teaches that said device comprises open interconnected macropores (e.g., page 9, lines 15-31).
Ali further teaches that the scaffold composition may comprise a macroporous poly- lactide-co-glycolide (PLG) (e.g., page 12, lines 12-17).
Ali further teaches that said device is tailored to activate immune cells and prime the cells with a specific antigen thereby enhancing immune defenses and destruction of undesired tissues by containing and/or releasing signaling substances such as GM-CSF (i.e., an immune cell recruitment composition)(e.g., page 66, lines 12-20). It is noted that GM-CSF is an immunostimulatory compound (e.g., page 77, line 17), which is pertinent to claim 18.
Ali also teaches cationic and anionic polymers for use in the scaffold composition (see, e.g., pages 54-55), which is pertinent to claim 53.
Ali also teaches that the device may comprise a porous polymeric structure composition and a tumor antigen (page 1, lines 25-26), which is pertinent to claim 58. Ali further teaches that the scaffold may comprise poly (D,L-lactide-co-glycolide) (PLG)(page 1, lines 30-31), which is pertinent to claim 55.
Ali also teaches the use of PEI in combination with PLG matrices (see, e.g., Figure 6), which is pertinent to claim 56.
Ali also teaches methods to covalently couple peptides/proteins to polymers (see, e.g., pages 60-61), which is pertinent to claim 57. (also see page 8, line 29 through page 9, line 2.)
While Ali does not explicitly teach the instantly claimed invention as arranged, a person of ordinary skill in the art would find it obvious to make the claimed invention before the effective filing date, as all of the claim elements are taught by Ali, and said elements would perform their normal functions when used in combination with one another with a reasonable prediction of success. As evidenced above, polymeric scaffolds comprised of PEI and open interconnected macropores are useful in enhancing the immune response to a linked cancer antigen of interest. The teachings of Ali would inform the skilled artisan that such a device would be useful for stimulating dendritic cells for cancer vaccination (e.g., page 1, lines 19-26).
Applicant argues that Ali does not teach each and every aspect of the claims as amended; specifically, Ali fails to teach or suggest a device comprising a scaffold composition, wherein the scaffold composition is surface modified with polyethylenimine (PEI).
Applicant's arguments have been considered fully but are not found to be persuasive.
Applicant's specification lacks a specific definition of the claim term "surface modification". The closest example of this term is at paragraph 0026 of the specification, which states "[i]n some embodiments, the MPS rods comprise surface modification (e.g., the MPS rods have been treated with a substance such as glycolic acid or lactic acid, have been conjugated to an amine, thiol, chloro, or phosphonate group, or a compound such as PEI has been added to the MPS rods)". Under the broadest reasonable interpretation of this term, any treatment with a compound such as PEI would satisfy this limitation.
Ali teaches that bioactive compositions may be covalently or non-covalently linked to the scaffold composition, including at the surface (see, e.g., page 8, lines 26-31). Ali also teaches that PEI-CpG-ODN may be coated onto the scaffold composition (page 62, lines 21-23). This would satisfy the requirement of a modification to the surface of the scaffold composition. 
Ali also teaches that the device may have a porous polymeric structure composition (see, e.g., page 1, lines 25-26). Ali also describes several polymers useful for such scaffold compositions (page 12, lines 5-14). Ali further teaches that polymeric materials are useful for the purpose of dendritic cell activation in the context of an anti-tumor vaccine (page 31, line 33 through page 32, line 4).
For at least the above reasons, Ali teaches every aspect of the claims as amended.

Claims 1-2, 5, 11-12, 16-18, 22, and 38 are rejected under 35 U.S.C. 103 as being unpatentable over Kim (US20150072009A1), as evidenced by Lungu (Int J Mol Sci. 2016 Apr 13;17(4):55). This is a new grounds of rejection necessitated by Applicant’s amendments to the claims.
Kim teaches a composition comprising mesoporous silica (MPS) rods comprising an immune cell recruitment compound and an immune cell activation compound including GM-CSF, immune cell activating compounds such as TLR agonist (e.g., para. 0005 and 0006). GM-CSF also stimulates stem cells to produce granulocytes and monocytes that subsequently mature into macrophages, which are cytotoxic (e.g. see 0053). As such, GM-CSF is considered to be a cytotoxicity-inducing component. Kim also teaches that said composition may include a tumor antigen for the purpose of generating an immune response by dendritic cells (e.g., para. 0007-0009), and that said composition may also include polyethylenimine (PEI) (e.g., para. 0006).
Kim also teaches that the mesoporous silica rods (i.e., a scaffold composition) comprise pores of between 2-50 nanometers in diameter and have a length from 5 to 500 micrometers (e.g., para. 0004), which when calculated into volumes would be within the range of volumes recited in claims 11 and 12.
As evidenced by Lungu, PEI may be synthesized in two forms: branched and linear (e.g., page 2, second paragraph). Since all versions of PEI are either branched or linear, Kim inherently anticipates this limitation of claim 5.
While Kim does not explicitly teach the instantly claimed invention as arranged, a person of ordinary skill in the art would find it obvious to make the claimed invention before the effective filing date, as all of the claim elements are taught by Kim, and said elements would perform their normal functions when used in combination with one another with a reasonable prediction of success. As evidenced above, mesoporous silica rods comprising PEI and immune activating compounds such as GM-CSF, in combination with tumor antigen, are useful for generating an immune response. The teachings of Kim would inform the skilled artisan that such a device would be useful for stimulating dendritic cells for cancer vaccination (e.g., para. 0007-0009).
Applicant argues that Kim does not teach each and every aspect of the claims as amended; specifically, Kim fails to teach or suggest a device comprising a scaffold composition, wherein the scaffold composition is surface modified with polyethylenimine (PEI).
Applicant's arguments have been considered fully but are not found to be persuasive.
Applicant's specification lacks a specific definition of the claim term "surface modification". The closest example of this term is at paragraph 0026 of the specification, which states "[i]n some embodiments, the MPS rods comprise surface modification (e.g., the MPS rods have been treated with a substance such as glycolic acid or lactic acid, have been conjugated to an amine, thiol, chloro, or phosphonate group, or a compound such as PEI has been added to the MPS rods)". Under the broadest reasonable interpretation of this term, any treatment with a compound such as PEI would satisfy this limitation.
Kim teaches that the inflammatory properties of the mesoporous silica (MPS) rods are modulated by surface-modifying the rods (para. 0019). Kim also teaches that the great surface modification potential of the MPS microparticles allow for potent immune responses (para. 0038). Kim also teaches that the versatility in ability of surface chemical modification of the MPS rods that modulate properties of the rods is a key element of the scaffold system for modulating immune cell trafficking (para. 0041 and 0046). 
Kim further teaches that mesoporous silica nanoparticles are synthesized by reacting tetraethyl orthosilicate with an additional polymer (para. 0052). Kim also incorporates U.S. patent publication 20120256336 by reference, which describes the use of polymers in producing mesoporous silica particles (see, e.g., para. 0138 of the 20120256336 publication). Kim also incorporates U.S. patent 9,370,558, which appears to be identical to the disclosure of Ali above. 
For at least the above reasons, Kim teaches every aspect of the claims as amended.

Claim 54 is rejected under 35 U.S.C. 103 as being unpatentable over Ali as applied to claim 1 above, and further in view of Sahdev (Pharm Res. 2014 Oct;31(10):2563-82). This is a new grounds of rejection necessitated by Applicant’s amendments to the claims.
The teachings of Ali as they pertain to claim 1 have been discussed supra. Ali also teaches the use of poly(acrylates) as the scaffold composition (page 12, lines 5-11).
However, Ali does not specifically teach a polymeric scaffold composition comprising a methacrylated polymer or copolymer.
Sahdev teaches various biomaterials which are suitable for use in nanoparticles as vaccines. Specifically, Sahdev teaches that polymethylmethacrylate (PMMA) has a useful adjuvant effect when used in nanoparticles in combination with an antigen of interest, and the ease of preparation, good safety record, and biodegradable nature make them an excellent vaccine delivery vehicle (page 2575, left column, "Acrylic Acid Based Polymers"). 
It would have been prima facie obvious for a person of ordinary skill in the art as of the effective filing date to combine the teachings of Ali and Sahdev to arrive at the claimed invention. An ordinary artisan would have been motivated to do so, and have a reasonable expectation of success, since both Ali and Sahdev are concerned with nanoparticle-based delivery of antigens as cancer vaccines, and Sahdev describes the advantages of using PMMA in such a system. 
"It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art." In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980). MPEP 2144.06.
A skilled artisan could combine the PMMA nanoparticle of Sahdev with the vaccine of Ali by known methods, with no change in their respective functions, and the combination would have yielded nothing more than predictable results. 
Therefore, the invention, as a whole, was prima facie obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-3, 18, 22, 53, and 55-59 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 6, 8, 11-12, 15-16, 23-24, and 31 of U.S. Patent No. 9,370,558 in view of Ali.

Claims 1-2, 12, 18, 22, 53, and 55-59 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 21, and 25 of U.S. Patent No. 10,682,400 in view of Ali.

Claims 1-2, 17-18, 22, 38, 53, and 55-59 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 14-17 of U.S. Patent No. 9,937,249 in view of Ali.

Applicant argues that the above patents in view of Ali do not teach each and every aspect of the claims as amended; specifically, the reference patents and Ali fail to teach or suggest a device comprising a scaffold composition, wherein the scaffold composition is surface modified with polyethylenimine (PEI).
Applicant's arguments have been considered fully but are not found to be persuasive, for reasons described supra.
These rejections are therefore maintained and extended to encompass new claims 53 and 55-59.

Conclusion
No claim is allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER JOHANSEN whose telephone number is (571)272-0280. The examiner can normally be reached Monday-Friday, 8:00 to 4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Kolker can be reached on (571) 272-3181. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PETER JOHANSEN/            Examiner, Art Unit 1644                                                                                                                                                                                            

/DANIEL E KOLKER/            Supervisory Patent Examiner, Art Unit 1644